Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/09/2021 is entered and identifies claims 8-13 and 19-20 as cancelled.  Claims 1-7 and 14-18 are pending examination.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 14-18) in the reply filed on 11/09/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16615729 (reference application). 
Instant Application 16615742
Co-Pending Application 16615729
1. Electric heating apparatus for a motor vehicle, comprising a first heating element and at least one second heating element, wherein the heating elements 


3. Heating appliance according to Claim 1 wherein the heating elements each comprise a polymer structure, containing a polymer component and a conductive component and/or preferably comprise in each case a substrate, and/or a polymer layer as the polymer structure.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by Claim 3, which requires the limitations of claim 1, of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "one or more positioning element(s) that penetrate (a) respective clearance(s) and/or openings of the heating elements” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitation "one or more positioning element(s) that penetrate (a) respective clearance(s) and/or openings of the heating elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “…penetrate (a) respective clearance(s) and/or openings of the heating elements…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “positioning” conveys only function and not any known structure for performing the claimed functions. That is, “positioning” modifies generic placeholder “element” functionally, rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 and 14-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 1 shows elements 11a and 11b, whereas page 12 (last paragraph) of the specification states “positioning elements form in particular guide pins and penetrate (in the present exemplary embodiment all of the) heating elements 9a to 9d, or openings 12a to 12d and 13a to 13d of said heating elements 9a to 9d.”  Page 13 (third and fourth .
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 and 14-18 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out 
	Regarding claim 1, the recitation of “wherein the heating elements comprise in each case” renders the claim indefinite as “in each case” implies alternatives and it is unclear what those alternatives would be.  For instance is the a “case” in which the heating elements do not comprise a substrate and a polymer layer?
	Regarding claim 2, the recitation of “the air flow direction” renders the claim indefinite for failing to provide proper antecedent basis.  The examiner recommends amending to recite “an air flow direction.”
	Regarding claim 3, the recitation of “in particular” renders the claim indefinite as it is unclear if what follows is required or merely optional.
	Regarding claim 5, the recitation of “wherein the component is a carbon component” renders the claim indefinite as “the component” lacks proper antecedent basis and it is unclear which component is being referenced as claim 1 recites a “polymer component” and a “conductive component.”
Regarding claim 5, the recitation of “in particular” renders the claim indefinite as it is unclear if what follows is required or merely optional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Publication 2004/0252986), hereinafter Ito, in view of Elverud (U.S. Publication 2016/0021704).

    PNG
    media_image1.png
    402
    530
    media_image1.png
    Greyscale

Figure 2 of Ito

Regarding claim 1, Ito teaches an electric heating apparatus for a motor vehicle (para. 0002; “…an electrical heater, a heating heat exchanger including a heater core integrated with the electrical heater, and an air conditioner for a vehicle using the electrical heater or the heating heat exchanger….”) (Figure 2, electrical heater 30-para. 0037), comprising a first heating element and at least one second heating element (plural heating body plates 31, heat-generating plates), wherein the heating elements comprise in each case para. 0038; “…an electrically conductive resin material is used as its material in this example. The heating body plate 31 is molded by this electrically conductive resin material in the shape of an elongated rectangular thin plate. The electrically conductive resin material is a material having the electrically conductive property and is formed by mixing an electrically conductive filler of a fine granular shape of a metal, carbon, a semiconductor, etc. into a resin material….”) which contains a polymer component (crystalline polymer) and a conductive component (carbon particles) (para. 0050, “…mixing carbon particles as an electrically conductive filler into a crystalline polymer can be used as an example of the electrically conductive resin material having the PTC heating body characteristics. In this electrically conductive resin material, the PTC heating body characteristics appear by the following principle. That is, when the temperature of the electrically conductive resin material (heating body plate 31) rises and approaches a crystal melting point of the crystalline polymer, the coefficient of thermal expansion of the crystalline polymer is increased….”), wherein an intermediate space through which fluid is capable of passing for heating said fluid is configured between the heating elements (para. 0039; “…air passage 32 for passing the air "a" is formed between the heating body plates 31 adjacent to each other at this interval…”), wherein the heating elements are connected to one another by one or a plurality of spacer(s) disposed there between, and/or one or para. 0040; “Electrode members 33, 34 are arranged in both end portions of the heating body plate 31 in its longitudinal direction (vertical direction in FIG. 2). The heating body plate 31 and the electrode members 33, 34 are integrally joined to each other. Each of these electrode members 33, 34 is a member of a plate shape molded by an electrically conductive body of copper, etc. More specifically, each of the electrode members 33, 34 is molded in a rectangular plate shape covering the entire end portion of a laminating arrangement structure body of the plural heating body plates 31, and are integrally joined to the end portions of all the heating body plates 31. For example, a joining material such as silver paste excellent in the electrically conductive property is used as a joining means. The electrode members 33, 34 and the end portions of the heating body plates 31 are integrally joined to each other through this joining material.”).  
Ito teaches substantially the claimed invention except for the heating elements comprising a substrate.

    PNG
    media_image2.png
    565
    492
    media_image2.png
    Greyscale

Figure 1 of Elverud

Elverud teaches that it is known in the art of resistive heaters comprising conductive fillers (para. 0002; “…composite formulations having one or more conductive fillers for use in resistive heating…”) for the heater (Fig. 1, heater 100) to comprise a conductive layer (110).  Elverud teaches that the conductive layer (110) includes one or more matrix materials and one or more conductive fillers (para. 0038). Elverud teaches that the matrix material is a polymer (para. 0028) and the conductive filler is “graphite, graphene, carbon nanotubes (CNTs), carbon fibers, carbon black, metal nanoparticles, metal nanowires, metal powders, and intrinsically conductive polymers” (para. 0029).
Elverud further teaches that the heater (100) includes a substrate (para. 0039; “…the heater 100 may include a substrate layer 120. The substrate layer 120 may be paragraph 0040 states that 140 and 130 may be omitted).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ito with Elverud, by adding to each heating element of Ito, with the teachings of Elverud, in order to provide a substrate that is electrically non-conductive and made from a material that is compatible with the conductive polymer layer, which would improve the structural rigidity of the electrical heater.  Furthermore, using a resistive heater comprising a substrate layer and a polymer layer would amount to a simple substitution of art recognized resistive heaters comprising conductive polymers (with and without a substrate layer) performing the same function of resistive heating an environment, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the first and/or the second heating element (31) extend(s) at least substantially along a fluid flow direction (31 extend along, vertically and horizontally, the fluid flow direction indicated by the arrow-see Figure 2) and/or extend(s) at an angle in relation to the air flow direction (heating elements 31 are necessarily at some angle in relation to the flow of air).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
explicitly teach wherein the respective polymer layer is printed in particular onto the substrate, and/or electrical connector structures are printed onto the substrate or the polymer layer, respectively, such limitation does not impart a patentable distinction.  Here, the act of printing the polymer layer onto the substrate and/or printing electrical connector structures onto the substrate or the polymer layer refers to the process of making the product and is considered to refer to a product-by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
	Ito further teaches wherein at least three heating elements having corresponding intermediate spaces are provided (see Figure 2, heating elements 31 with gaps 32 therebetween).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
The “and/or” use requires that only one alternative limitation be met by the prior art.
	Ito further teaches wherein the component is a carbon component and is present in particle form and/or as a structure (See claim 1 above, carbon particles), 

and/or the polymer component is configured in the form of an electrically insulating polymer component and/or comprises a first polymer sub-component based on ethylene acetate or ethylene acetate copolymer and/or ethylene acrylate or ethylene acrylate copolymer, 
and/or a second polymer sub-component based on polyolefin, in particular polyethylene and/or polypropylene, and/or polyester and/or polyamide and/or fluoropolymer.  
Elverud, as detailed in claim 1 above, also teaches carbon particles as the conductive component, where paragraph 0029 discloses the use of graphite, graphene, carbon fibers and carbon nanotubes as examples for the carbon particles.
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the heating elements are electrically wired in parallel (positive electrode terminal 36 and negative electrode terminal 38; paragraph 0041).  
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the spacers are an integral component part of the heating elements (as detailed in claim 1 above; paragraph 0040 discloses integrally joined).  
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
paragraph 0002 and 0008; heater 30 heats air).  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches the conductive component being a carbon component (carbon particles) and the spacer(s) and/or the positioning element(s) being conductive (paragraph 0040; electrically conductive body of copper, etc. and rectangular plate shape).
Elverud, as detailed above in claim 1, teaches the substrate being an insulating substrate.
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the fluid is liquid or air (as detailed in claim 1 above; heater is for heating air).  
Regarding claims 17-18, the primary combination, as applied to claim 2, teaches each claimed limitation.
Ito does not explicitly disclose wherein the angle is less than or equal to 90° and more than 0° (claim 17) and wherein the angle is less than or equal to 90° and more than 10° (claim 18).  
However, the above limitations refer to the manner in which the heating apparatus is employed.  That is, the angle is defined as the angle of the heating elements in relation to the air flow direction.  In this case, the air flow can occur in 
As the primary combination teaches each structural limitation being claimed, those of ordinary skill in the art would consider it reasonable that the structure of the prior art, as modified, is also capable of being placed, relative to the air flow direction, at an angle satisfying the claimed range of values.  See MPEP 2112-IV and 2114.
Alternative Rejection
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Publication 2004/0252986), hereinafter Ito, in view of Elverud (U.S. Publication 2016/0021704), and in further view of Fowler et al. (U.S. Publication 2014/0231412), hereinafter Fowler.
Regarding claims 17-18, the primary combination, as applied to claim 2, teaches each claimed limitation.
Ito does not explicitly disclose wherein the angle is less than or equal to 90° and more than 0° (claim 17) and wherein the angle is less than or equal to 90° and more than 10° (claim 18).  
	Fowler teaches that it is known in the art of electrical heaters for heating air (para. 0001) (para. 0029; “…Electric heater assembly 10 may be installed in a residential or commercial HVAC air handler either horizontally, vertically, or at an angle heater assemblies 70, which includes coil support 60 and resistance element 72).  Fowler further teaches that the heating elements (70) extend at an angle in relation to the air flow direction and that the angle is less than or equal to 90° and more than 0° and wherein the angle is less than or equal to 90° and more than 10° (para. 0031; “…may be oriented substantially parallel or at any oblique angle or combination thereof relative to the intended direction of airflow through electric heater assembly 10.”) (para. 0042 discloses that supports 60 can be angled to “compliment different air flows.”).
	The advantage of combining the teachings of Fowler is that in doing so would provide the heating elements at an angle relative to the air flow direction such that the angle can be modified to compliment different air flows.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ito, as modified by Elverud, with Fowler, by replacing the angle the heating elements extend relative to the air flow direction of Ito, being necessarily of some value, with the teachings of Fowler, in order to provide the heating elements at an angle relative to the air flow direction such that the angle can be modified to compliment different air flows. Furthermore, modifying the relative angle between the heating elements and the air flow direction is considered to be a result .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 2014/0099086 to Mercer et al. which is directed to an electrical heating device arranged in an air flow for heating the air flow (para. 0002). Figure 1 shows heat exchanger 30 arranged at an angle with respect to the flow path of air (para. 0016), which is less than 90° and more than 0°.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761